Citation Nr: 1218050	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  99-20 366A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to February 1994 and had prior service in the Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the RO.  

In September 2008, the Board remanded the case to the RO in order to undertake procedural and evidentiary development, to include obtaining any outstanding treatment records, supplying the Veteran with corrective Veterans Claims Assistance Act (VCAA) notice, and issuing a Statement of the Case (SOC).  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In June 2010, the Board again remanded the case to the RO in order to undertake procedural and evidentiary development, to include obtaining any outstanding treatment records and ordering a VA examination.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for claimed depression as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1984 to February 1994.

 2.  In December 2011, prior to the promulgation of a decision, the Board received notification from the Veteran, through her authorized representative, that she wished to withdraw of her appeal as to the matter of entitlement to a TDIU rating.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant , through her authorized representative, has indicated her intention to withdrawn her appeal as to the matter of entitlement to a TDIU rating; hence, there remain no allegations  of error of fact or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to review the appeal further, it is dismissed.



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


